PER CURIAM.
This is an appeal from the trial court’s denial of the former husband’s motion for dissolution of attachment. Essentially all of the grounds set out in said motion were grounds previously raised in prior motions before the trial court on the same subject matter. A great number of the previous orders of the trial court were also before this court numerous times as recited in the trial court’s order. Upon review of the record and the previous decisions rendered herein we are unable to say that the trial court erred in its order of October 5, 1976.
AFFIRMED.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.